           Case 7:20-cv-08930-KMK Document 10 Filed 12/07/20 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 ERIC JACKSON,

                                  Plaintiff,

                      -against-
                                                                   20-CV-8930 (KMK)
 ANDREW CUOMO; LEROY FIELDS;
 BEVERLY LOCKWOOD; NYS DIVISION OF                               ORDER OF SERVICE
 PAROLE, BROOKLYN #2; COMMISSIONER
 ANTHONY J. ANNUCCI; BOARD OF
 PAROLE NYS,

                                  Defendants.

KENNETH M. KARAS, United States District Judge:

       Plaintiff, currently detained at Fishkill Correctional Facility (“Fishkill”), brings this pro

se action under 42 U.S.C. § 1983. He alleges that he has been held at Fishkill for months beyond

the maximum release date for his conviction, due to Defendants’ failure to assist him in locating

housing that complies with the Sexual Assault Reform Act (“SARA”), N.Y. Exec. Law § 259-

c(14). Plaintiff seeks damages and injunctive relief. By order dated November 20, 2020, the

Court granted Plaintiff’s request to proceed without prepayment of fees, that is, in forma

pauperis (“IFP”), (see Dkt. No. 8).1

                                   I. Standard of Review

       The Prison Litigation Reform Act requires that federal courts screen complaints brought

by prisoners who seek relief against a governmental entity or an officer or employee of a

governmental entity. See 28 U.S.C. § 1915A(a). The Court must dismiss a prisoner’s IFP

complaint, or any portion of the complaint, that is frivolous or malicious, fails to state a claim



       1
         Prisoners are not exempt from paying the full filing fee even when they have been
granted permission to proceed IFP. See 28 U.S.C. § 1915(b)(1).
          Case 7:20-cv-08930-KMK Document 10 Filed 12/07/20 Page 2 of 5




upon which relief may be granted, or seeks monetary relief from a defendant who is immune

from such relief. 28 U.S.C. §§ 1915(e)(2)(B), 1915A(b); see Abbas v. Dixon, 480 F.3d 636, 639

(2d Cir. 2007). The Court must also dismiss a complaint if the court lacks subject matter

jurisdiction. See Fed. R. Civ. P. 12(h)(3).

        While the law mandates dismissal on any of these grounds, the Court is obliged to

construe pro se pleadings liberally, see Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and

interpret them to raise the “strongest [claims] that they suggest,” Triestman v. Fed. Bureau of

Prisons, 470 F.3d 471, 474 (2d Cir. 2006) (internal quotation marks and citations omitted)

(emphasis in original). But the “special solicitude” in pro se cases, id. at 475 (citation omitted),

has its limits: to state a claim, pro se pleadings still must comply with Rule 8 of the Federal

Rules of Civil Procedure, which requires a complaint to make a short and plain statement

showing that the pleader is entitled to relief, see Fed. R. Civ. P. 8(a)(2).

                                              II. Discussion

        A. New York State Agencies

        “[A]s a general rule, state governments may not be sued in federal court unless they have

waived their Eleventh Amendment immunity, or unless Congress has abrogated the states’

Eleventh Amendment immunity . . . .” Gollomp v. Spitzer, 568 F.3d 355, 366 (2d Cir. 2009).

“The immunity recognized by the Eleventh Amendment extends beyond the states themselves to

state agents and state instrumentalities that are, effectively, arms of a state.” Id. New York has

not waived its Eleventh Amendment immunity to suit in federal court, and Congress did not

abrogate the states’ immunity in enacting 42 U.S.C. § 1983. See Trotman v. Palisades Interstate

Park Comm’n, 557 F.2d 35, 40 (2d Cir. 1977). Plaintiff’s § 1983 claims against the New York

State Division of Parole and the New York State Board of Parole are therefore barred by the

Eleventh Amendment and are dismissed.

                                                    2
          Case 7:20-cv-08930-KMK Document 10 Filed 12/07/20 Page 3 of 5




        B. Other Named Defendants

        Because Plaintiff has been granted permission to proceed IFP, Plaintiff is entitled to rely

on the Court and the U.S. Marshals Service to effect service. Walker v. Schult, 717 F.3d 119, 123

n.6 (2d Cir. 2013); see also 28 U.S.C. § 1915(d) (“The officers of the court shall issue and serve

all process . . . in [IFP] cases.”); Fed. R. Civ. P. 4(c)(3) (stating that the court must order the

Marshals Service to serve if the plaintiff is authorized to proceed IFP).

        Although Rule 4(m) of the Federal Rules of Civil Procedure generally requires that the

summons and complaint be served within 90 days of the date the complaint is filed, Plaintiff is

proceeding IFP and could not have served the summons and Complaint until the Court reviewed

the Complaint and ordered that a summons be issued. The Court therefore extends the time to

serve until 90 days after the date the summons is issued. If the Complaint is not served within

that time, Plaintiff should request an extension of time for service. See Meilleur v. Strong, 682

F.3d 56, 63 (2d Cir. 2012) (holding that it is the plaintiff’s responsibility to request an extension

of time for service); see also Murray v. Pataki, 378 F. App’x 50, 52 (2d Cir. 2010) (“As long as

the [plaintiff proceeding IFP] provides the information necessary to identify the defendant, the

Marshals’ failure to effect service automatically constitutes ‘good cause’ for an extension of time

within the meaning of Rule 4(m).”).

        To allow Plaintiff to effect service on Defendants Fishkill Superintendent Leroy Fields,

Fishkill Offender Rehabilitation Coordinator (“ORC”) Beverly Lockwood, Governor Andrew

Cuomo, and Anthony J. Annucci, Commissioner of the New York State Department of

Correction and Community Supervision (“DOCCS”) through the U.S. Marshals Service, the

Clerk of Court is instructed to fill out a U.S. Marshals Service Process Receipt and Return form

(“USM-285 form”) for each of these Defendants. The Clerk of Court is further instructed to



                                                    3
           Case 7:20-cv-08930-KMK Document 10 Filed 12/07/20 Page 4 of 5




issue a summons and deliver to the Marshals Service all the paperwork necessary for the

Marshals Service to effect service upon these Defendants.

         Plaintiff must notify the Court in writing if Plaintiff’s address changes, and the Court may

dismiss the action if Plaintiff fails to do so.

                                            III. Conclusion

         The Clerk of Court is directed to mail a copy of this Order to Plaintiff, together with an

information package. The Court dismisses Plaintiff=s claims against New York State Division of

Parole and the New York State Board of Parole. See 28 U.S.C. § 1915(e)(2)(B)(iii).

         The Clerk of Court is further instructed to complete the USM-285 forms with the

addresses for Fishkill Superintendent Leroy Fields, Fishkill Offender Rehabilitation Coordinator

Beverly Lockwood, Governor Andrew Cuomo, and DOCCS Commissioner Anthony J. Annucci,

and deliver to the U.S. Marshals Service all documents necessary to effect service.

SO ORDERED.

Dated:     December 7, 2020
           White Plains, New York

                                                  KENNETH M. KARAS
                                                  United States District Judge




                                                  4
Case 7:20-cv-08930-KMK Document 10 Filed 12/07/20 Page 5 of 5




            DEFENDANTS AND SERVICE ADDRESSES

    Superintendent Leroy Fields
    Fishkill Correctional Facility
    18 Strack Drive
    Beacon, New York 12508-0307

    Beverly Lockwood, Offender Rehabilitation Coordinator
    Fishkill Correctional Facility
    18 Strack Drive
    Beacon, New York 12508-0307

    Anthony J. Annucci, Commissioner
    DOCCS
    Building Two
    1220 Washington Avenue
    Albany, New York 12226-2050

    Governor Andrew Cuomo
    New York State Office of the Attorney General
    28 Liberty Street, 15th Floor
    New York, NY 10005
